CALDWELL, Circuit Judge,
(after stating the facts.) The oniy question in this case is whether the 1.07 acres of land in controversy was excluded! in the conveyance and contracts made by the appellees to and with the appellant. There is a*good deal of parol testimony in the record touching this question, hut, if such evidence is competent, it is too conflicting, and too nearly balanced, to vary the legal effect and construction of the written contracts and deed. The case must therefore be determined upon an inspection and construction of those instruments. 1 Upon this question we fully concur in the reasoning and conclusion reached by Judge HALLETT in his opinion set out in the statement of the case. The decree of the circuit court is therefore affirmed.